DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 14, 2022 has been entered.
2.	Claims 45-49, 51, 52, 55 and 57 are pending in the application. Claim 49 has been amended. Claims 1-44, 50, 53, 54, and 56 are cancelled. Claims 45-48 have been previously withdrawn. Claims 49, 51, 52, 55 and 57 are currently under consideration.
Rejections Modified and Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 49, 51, 52, 55 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/135408 A1 (Sharma, M. et al. Oct. 4, 2012, of record), “Sharma” evidenced by Wen and Kesari (New England Journal Med. 2008 359:492-507, of record), “Wen”, in view of  Zeng et al. (International. J. Radiation Oncology*Biology*Physics June 2013 86(2): 343-349), “Zeng” and in view of US Pat. No. 8,129,184 (Yu, JS March 6, 2012, of record), “Yu”.
	Sharma teaches treating cancer, including glioblastoma, with PD-1 blocking antibodies, such as humanized anti-PD1 monoclonal antibody h409A11, which bind PD-1.  See p. 2-¶ 0007, p. 7- ¶ 0046, and pp. 9-10-¶¶0052-0054 and claim 25. 
	Wen teaches that glioblastoma is a malignant glioma. See Wen p. 492-1st paragraph of Epidemiologic Features. 
	Sharma teaches that the anti-PD-1 antibody can be used in combination with dendritic cells pulsed with tumor derived antigens. See pp. 12-¶ 0057.
	With respect to claims 51 and 52, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04 IV(C). 
With respect to claim 56, PD-1 is considered a ligand of PDL1 as PD-1 binds PDL1. 
	Sharma does not specifically provide an example of treatment of glioblastoma with an anti-PD1 antibody or that the dendritic cells were pulsed caner lysates produced from a glioma.
	Zeng teaches treatment of glioblastoma with anti-PD-1 antibodies and stereotactic radiosurgery in an intracranial glioma mouse model. See Summary, Abstract and Fig. 1.  Zeng teaches that treatment with anti-PD-1 antibodies or radiation alone improved survival with the combination of the two treatments giving the greatest long-term survival.  See Summary, Abstract, Results-p. 346 and Fig. 2.  Zeng teaches that combination treatment increased the cytotoxic T cell to regulatory T cell ratio.  See p. 347- and Figure 4. 
	Yu teaches treating glioblastoma with dendritic cells pulsed with glioblastoma cancer stem cell lysates. See column 3-lines 10-20, paragraph bridging columns 7 and 8, column 8--lines 55-65, claims 1-5 and Fig. 1.
	Yu teaches that the dendritic antigen presenting cells can be isolated from a human.  See column 20-lines 52-65 and column 21-lines 14-16.  
Yu teaches immunization of animals with dendritic cells pulsed with antigens from isolated cancer stem cells provided a significant survival benefit as compared to immunization with dendritic cells pulsed with differentiated tumor cells. See paragraph bridging columns 1 and 2 and Example 10. 
Yu teaches that the dendritic cell vaccinations may be accompanied by other treatments.  See column 21-lines 53-63.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high (e.g. a physician) to combine the teachings of Sharma, Zeng  and Yu and treat with glioblastoma with the anti-PD1 antibodies of Sharma in combination with human dendritic cells pulsed with glioblastoma cancer cell lysates because Sharma teaches treating glioblastoma with PD-1 blocking antibodies in combination with dendritic cells pulsed with tumor derived antigens, Zeng teaches that treatment with anti-PD-1 antibodies or radiation alone improved survival with the combination of the two treatments giving the greatest long-term survival, and Yu teaches treating glioblastoma with dendritic cells pulsed with glioblastoma cancer stem cell lysates, using human dendritic cells and combining the dendritic cells with other therapies.  One would have been motivated to combine the glioblastoma lysate pulsed human dendritic cells of Yu with the with the anti-PD1 antibodies of Sharma or Zeng for treatment of glioblastoma because Yu teaches dendritic cells pulsed with antigens from isolated cancer stem cells provided a significant survival benefit. 
Response to Arguments
4.	Applicant argues that Sharma merely suggests the use of anti-PD-1 antibody or antibody fragments in combination with essentially any and all other known cancer therapies, including for example, anti-neoplastic agents or immunogenic agents, (for example, attenuated cancer cells, tumor antigens (including recombinant proteins, peptides, and carbohydrate molecules), antigen presenting cells such as dendritic cells pulsed with tumor derived antigen or nucleic acids, immune stimulating cytokines (for example, IL-2, IFNa2, GM-CSF), and cells transfected with genes encoding immune stimulating cytokines such as but not limited to GM- CSF); standard cancer treatments (including but not limited to antibodies to VEGF, EGFR, Her2/neu, VEGF receptors, other growth factor receptors, CD20, CD40, CD40-L, CTLA-4, 4- 1BB, and ICOS). There is no guidance for the artisan of ordinary skill how to select which of the recited additional agents to provide a combination with the PD-1 antibody to treat cancer. In response the Office alleges that there would have been a reasonable expectation for one of ordinary skill in the art to select one of the cancers recited by Sharma and it would find an improved result in combining an inhibitor of PD-1 with a dendritic cell contacted with a tumor antigen lysate of that cancer, including for example, glioblastoma. At the time of the present invention and even later there was no reasonable expectation that an inhibitor of PD-1 combined with a dendritic cell contacted with a recited tumor would have an expected result of prolonging or enhancing the effect of the tumor lysate contacted dendritic cell. Applicant provides herewith a copy of a paper published after the effective filing date of the instant application by Topalian et al., New Engl. J. Med. 366(26):2443-2454 (2012), wherein patients with several cancers including melanoma, non-small cell lung carcinoma, prostate cancer, or renal-cell or colorectal cancer were treated with anti-PD-1 antibody alone. The patients with prostate cancer and colorectal cancer were found to have no objective responses to the treatment. Colorectal cancer and prostate cancer are recited by Sharma as cancers that can be treated by anti-PD-1 antibodies alone or in combination with other agents including dendritic cells contacted with a tumor antigen lysate. As such, an artisan of ordinary skill at the time of the present invention would not have had a reasonable expectation of success. Sharma when considered alone provides no guidance to the ordinary artisan which cancer will and which cancers will not respond to treatment with an anti-PD-1 antibody alone or in combination with any other agent.

Applicant’s arguments have been considered, but have not been found persuasive. In response to applicant's arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nevertheless, Sharma specifically teaches treatment of glioblastoma as set forth above.  Additionally, Sharma specifically teaches that the anti-PD-1 antibody can be used in combination with dendritic cells pulsed with tumor derived antigens. See pp. 12-¶ 0057.  Although, Sharma recites other agents to use in combination with an anti-PD-1 antibody, one of skill in the art could have readily chosen among the recited options to optimize the cancer treatment generally or glioblastoma treatment in particular.  With respect to the responsive of cancer to treatment with the anti-PD1 antibodies, Sharma teaches that anti-tumor activity was observed. See paragraph pages 37-38. Furthermore, Zeng teaches that treatment of glioblastoma with anti-PD-1 antibodies or radiation alone improved survival with the combination of the two treatments giving the greatest long-term survival. See Summary, Abstract, Results-p. 346 and Fig. 2.  Thus, it would have been obvious to use an anti-PD1 antibody for the treatment of glioblastoma with dendritic cells pulsed with tumor derived antigens as taught by Sharma.  
	Regarding Topalian et al., Topalian et al. teach  that the anti-PD1 antibody had objective response with durability in heavily pretreated patients with diverse tumor types.  See p. 2450-paragraph bridging columns. Topalian et al. teach that PD-L1 expression had a relationship with objective response to the anti-PD1 antibody, with an objective response in 36% of the patients with PD-L1–positive tumors and in none of those with PD-L1–negative tumors.  See abstract, p. 2452-paragraph bridging the columns, and Figure 2B.  Topalian et al. teach that PD-L1 expression may be associated with an objective response.  See abstract and p. 2452-paragraph bridging the columns.  Thus, Topalian et al. does not teach away from using an anti-PD1 antibody at the time the filed, and one of skill in the art could have used to PD-L1 expression to identify patients more likely to respond to anti-PD1 treatments.  
Furthermore Topalian et al. does not discuss the effectiveness of the anti-PD-1 antibody in glioblastoma.  As previously set forth, Zeng teaches treatment of glioblastoma with anti-PD-1 antibodies and stereotactic radiosurgery.  Thus, the preponderance of evidence of record indicates that at the time of filing that an anti-PD-1 would be effective in the treatment of glioblastoma and Applicant’s arguments are not found persuasive.

Applicant argues that Zheng is alleged to teach that treatment of glioblastoma with anti-PD-1 antibodies or radiation alone improved survival with the combination of the two treatments giving the greatest long-term survival. Applicant would note their prior arguments that Zheng does not teach a glioblastoma lysate and a cell line such as 9L described in Zheng is not the same as tumor lysate from a primary tumor. Applicant would also note that the combination of treatments used in Zheng are the anti-PD-1 antibody and radiation, not a dendritic cell vaccine. One of ordinary skill in the art could not at the time of the present invention extrapolated the combination of an anti-PD-1 antibody and radiation to any result that might be obtained with the combination of the anti-PD-1 antibody and a dendritic cell vaccine of any type. As such, the teachings of Zheng will not fill the voids found in Sharma to render obvious the claimed invention.

Applicant’s arguments have been considered, but have not been found persuasive.  Regarding glioblastoma lysate and a cell line such as 9L, Zeng was not cited for using a glioblastoma lysate, which is taught and suggested by Sharma and Yu as previously set forth and above.  Zeng teaches that treatment with anti-PD-1 antibodies or radiation alone improved survival with the combination of the two treatments giving the greatest long-term survival.  Thus, it would have been obvious to use an anti-PD1 antibody for the treatment of glioblastoma with dendritic cells pulsed with glioblastoma lysates antigens as taught by Sharma and Yu given the effectiveness of the anti-PD1 antibody against glioblastoma taught by Zeng .  Furthermore, the claims as currently constructed do not exclude the use of radiation for treatment given the comprising language of the claims. 

Applicant argues that Yu is cited by the Office for teaching the use of a dendritic cell vaccine wherein the dendritic cells are pulsed with antigens of a glioma. Although Applicant has previously argued that the cell lysate disclosed in Yu is not the same as that used in the present application, even if the tumor antigen is assumed to be the same there is no motivation or reason for the artisan of ordinary skill to combine the teachings of Sharma and Zheng with the teachings of Yu. Zheng provides no guidance to the artisan of ordinary skill to use an anti-PD-1 antibody to treat a glioma as set forth above, Zheng may provide some support that an anti-PD-1 antibody may have some effect in treating glioma but there is no teaching or suggestion of combining the anti-PD-1 antibody with a dendritic cell vaccine of any kind. Yu merely adds that the use of a dendritic cell vaccine wherein the dendritic cells are contacted with a glioma lysate have some activity. Taken together there is no reasonable expectation that the combination of the cited references will have the effect claimed in the subject application. Therefore, the prima facie case of obviousness has not been made.
Applicant argues that in view of the above amendments and remarks, the Office is respectfully requested to reconsider and withdraw the rejection of Claims 49 and 51-57 under 35 U.S.C. § 103 as being unpatentable over Sharma as evidenced by Wen in view of Zeng and in view of Yu.

Applicant’s arguments have been considered, but have not been found persuasive.  Regarding the cell lysate disclosed in Yu, Yu teaches using a lysate of glioblastoma cancer stem cells.  See, e.g., column 3-lines 10-20 and claim 5.  Thus Yu teaches a cancer lysate produced from a malignant glioma as claimed.  Given that Sharma teaches treating glioblastoma with PD-1 blocking antibodies in combination with dendritic cells pulsed with tumor derived antigens, Zeng teaches that treatment with anti-PD-1 antibodies or radiation alone improved survival with the combination of the two treatments giving the greatest long-term survival, and Yu teaches treating glioblastoma with dendritic cells pulsed with glioblastoma cancer stem cell lysates, using human dendritic cells and combining the dendritic cells with other therapies, one would have been motivated to combine the glioblastoma lysate pulsed human dendritic cells of Yu with the with the anti-PD1 antibodies of Sharma or Zeng for treatment of glioblastoma because Yu teaches dendritic cells pulsed with antigens from isolated cancer stem cells provided a significant survival benefit. 

5.	Claim 52 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/135408 A1 (Sharma, M. et al. Oct. 4, 2012, of record), “Sharma” evidenced by Wen and Kesari (New England Journal Med. 2008 359:492-507, of record), “Wen”, in view of  Zeng et al. (International. J. Radiation Oncology*Biology*Physics June 2013 86(2): 343-349), “Zeng” and in view of US Pat. No. 8,129, 184 (Yu, JS March 6, 2012), “Yu”,  as applied to claims 49, 51, 52, 55 and 57 above, and further in view of Vanneman and Dranoff (Nature Reviews Cancer April 2012, 12:237-251, IDS), “Vanneman” for the reasons of record.
Sharma, Zeng, and Yu teach as set forth above, but do not explicitly teach administering the dendritic cell vaccine prior to the anti-PD1 antibody
Vanneman teaches that immune responses against tumors occur in a stepwise manner: 1. dendritic cell antigen presentation, 2. T cell priming, and 3. T cell differentiation into effector T cells and further differentiation into long-lived memory T cells that target the tumors. See pp. 247-249 and Fig. 4. Vanneman teaches that during this process the T cells must overcome tumor derived immunosuppression.  See Fig. 4. 
Vanneman teaches that immunostimulatory agents like immune checkpoint inhibitors might be given after T cell priming and continued for a period thereafter to maintain effector T cell activation and prevent exhaustion.  See paragraph bridging pp. 248-249 and Fig. 4b.
	It would have been prima facie obvious at the time invention was filed to combine the teachings of Sharma,  Zeng, Yu and Vanneman and administer the dendritic cell vaccine prior to the anti-PD1 antibodies of Sharma  or Zeng to enhance and prolong the effect of the dendritic cell vaccine in the treatment of cancer because Vanneman teaches that the first step in the immune response against tumors is dendritic cell antigen presentation that leads to T cells priming and differentiation and that immuno-stimulatory agents like immune checkpoint inhibitors might be given after T cell priming and continued for a period thereafter to maintain effector T cell activation and prevent exhaustion.  Thus, given the advantages taught by Vanneman, one would have been motivated to combine the teachings of Sharma, Zeng, Yu and Vanneman and administer the dendritic cell vaccine prior to the anti-PD1 antibodies of Sharma to enhance and prolong the effect of the dendritic cell vaccine in the treatment of cancer.

Response to Arguments
	6.  	Applicant argues that Sharma, Wen, and Yu are addressed above and the references, when considered together or in any combination, do not teach or suggest the methods of the pending claims including dependent Claim 52. 
Applicant argues that As independent Claim 49 is demonstrated to be patentable over Sharma, Wen and Yu, dependent Claim 52 is also patentable over the same combination of references and there is then no motivation to combine the references with Vanneman. As in the above rejection, the Office has failed to provide a prima facie case for obviousness and Claim 52 should be considered patentable. 
Applicant argues that in view of the above amendments and remarks, the Office is respectfully requested to reconsider and withdraw the rejection of Claim 52 under 35 U.S.C. § 103 as allegedly being unpatentable over Sharma, as evidenced by Wen, and in view of Yu., and further in view of Vanneman
	
Applicant’s arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above with respect to Sharma, Wen and Yu.  Thus, for the reasons set forth above the arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 49, 51, 52, 55 and 57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10-12, 14-16, 18-20, 22, 25-27, 29-31, 33, 34,  48, and 50 of co-pending Application No. 14/533,879 (reference application, published as  US 2015/0273033 A1) for the reasons of record set forth below. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to administering obvious combinations of the same dendritic cell vaccine and PD-1 checkpoint inhibitor.
In particular the claims are drawn to: 
1. A method of treating a glioma or initiating, enhancing, or prolonging an anti-glioma response in a subject in need thereof comprising administering to the subject a therapeutic agent in combination with an agent that is a checkpoint inhibitor, wherein the therapeutic agent is a dendritic cell vaccine wherein the dendritic cell is pulsed with a glioma antigen, and wherein the agent that is a checkpoint inhibitor is an antibody specific for PD-1, PD-L1, or a fusion protein comprising PD-1 or PD-L1 for targeting PD-L1 or PD-1, or a combination thereof. 

20. A method of enhancing or prolonging the effects of a checkpoint inhibitor, or enabling a subject to respond to a checkpoint inhibitor, or enabling the toxicity or the dose of a checkpoint inhibitor to be reduced, comprising administering to a subject in need thereof a therapeutic agent in combination with an agent that is a checkpoint inhibitor wherein the subject has a glioma, wherein the therapeutic agent is a dendritic cell vaccine, wherein the dendritic cell is pulsed with a glioma antigen, and wherein the agent that is a checkpoint inhibitor is an antibody specific for PD-1, PD-L1, or a fusion protein comprising PD-1 or PD-L1 for targeting PD-L1 or PD-1, or a combination thereof..
3.	The method of claims 1 or 20, wherein the checkpoint inhibitor is selected from the group consisting of a monoclonal antibody, a humanized antibody, a fully human antibody and a fusion protein or a combination thereof.  

6. The method of claims 1 or 20, wherein the therapeutic agent is selected from the group consisting of an immunostimulatory agent, a T cell growth factor, an interleukin, an antibody and a vaccine or a combination thereof. 
10. The method of claim claims 1 or 20, wherein the checkpoint inhibitor and the therapeutic are administered simultaneously or sequentially in either order. 
11. The method of claim 10, wherein the therapeutic is administered prior to the checkpoint inhibitor.  
12. The method of claim 11, wherein the therapeutic is a vaccine and the checkpoint inhibitor is a PD-1 inhibitor. 
18. The method of claim 1, wherein the glioma is malignant glioblastoma. 
48.	The method of claim 1 or 20, wherein the checkpoint inhibitor and the therapeutic are administered sequentially in either order.
50.	The method of claim 1 or 20, wherein the dendritic cells are loaded with cancer antigen or tumor antigen in vitro prior to administration to the subject or in vivo through direct administration into a tumor.
The specification teaches that the dendritic cell vaccine comprises tumor lysate-pulsed dendritic cells.  See ¶¶ 0161 and 0162 of US 2015/0273033 A1.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high (e.g. a physician) to load the dendritic cells with lysates from cancers cells of the tumor type to be treated, e.g. malignant glioblastoma extracts, so that the immune response would be directed to the specific cancer being treated.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Response to Arguments
8.	Applicant argues that without conceding the propriety of the rejections of Claims 49 and 51-57, Applicant again requests that the double patenting rejection be held in abeyance until the claims of the present application are otherwise deemed to be in condition for allowance. Holding the double patenting rejection in abeyance until the claims are deemed to be in condition for allowance will allow the Examiner and applicant to consider the propriety of any double patenting rejection with respect to the claims that will issue from the present application.

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained.   

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 49, 51, 52, 55 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "said cancer lysate pulsed dendritic cell vaccine" in line 3.  There is insufficient antecedent basis for this limitation in the claim because the antecedent portion of the claim is drawn to “cancer lysate pulsed human dendritic cell vaccine.”
Conclusion
10.	No claims allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642